August 26, 1933. The opinion of the Court was delivered by
This action by O.C. Scarborough, as plaintiff, against the defendants, T.C. Crosland and J.W. Tyson, individually and as copartners trading under the name and style of Crosland  Tyson, was commenced in the Court of Common Pleas for Lee County June 22, 1931, for the cancellation of certain deeds involved in a contract entered into between the parties, an annulment of said contract and the recovery of a certain sum of money paid by the plaintiff to the defendants, because of alleged fraudulent misrepresentations *Page 328 
on the part of the defendants. The real estate involved in the suit consists of a theater building situated in the county of Marlboro, where the defendants reside, and a tract of farm land in Lee County, where the suit was instituted. The matter was heard before Hon. Philip H. Stoll, Judge of the Third Judicial Circuit, at his chambers, Kingstree, S.C. July, 1932. The record discloses that the defendants made a motion to have the case transferred to Marlboro County upon the ground that the defendants were residents of the said county of Marlboro and that the said theater building was situated in said county. This motion the Circuit Judge refused, presumably on the ground that the action could be instituted and tried in the said county of Lee, for the reason that the farm land involved in the suit is situated in that county. His Honor also refused a motion to refer the issues involved in the case to a referee, and the matter was heard by the said judge on the testimony offered by the parties before his Honor, overruling defendants' objections to the jurisdiction of the Circuit Judge to hear the cause at chambers. From the decree issued by Judge Stoll, in which his Honor sustained the contention of the plaintiff and directed a rescission of the contract involved, the defendants have appealed to this Court.
Upon due consideration of defendants' exceptions, in connection with the entire record in the case, it is our opinion that the weight of the evidence sustains the finding and holding of the Circuit Judge, and the appellants having failed to convince us, from the record as presented, that the Circuit Judge erred in his conclusion, the appellants' exceptions will have to be overruled.
It is therefore the judgment of this Court that the exceptions be, and the same are hereby, overruled and the judgment of the lower court affirmed.
NOTE: The decree of the Circuit Judge, which contains a clear statement of the facts and issues involved, will be incorporated in the report of the case. *Page 329 
MR. CHIEF JUSTICE BLEASE and MESSRS. JUSTICES STABLER and BONHAM concur.